
	

114 SRES 194 IS: Welcoming the President of the Republic of Korea on her official visit to the United States and celebrating the United States-Republic of Korea relationship, and for other purposes.
U.S. Senate
2015-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 194
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2015
			Mr. Gardner (for himself and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Welcoming the President of the Republic of Korea on her official visit to the United States and
			 celebrating the United States-Republic of Korea relationship, and for
			 other purposes.
	
	
 Whereas the Government and people of the United States and the Republic of Korea share a comprehensive alliance, a dynamic partnership, and a personal friendship rooted in the common values of freedom, democracy, and a free market economy;
 Whereas the alliance between the United States and the Republic of Korea is a linchpin of regional stability in Asia, including against the threats posed by the regime in Pyongyang;
 Whereas cooperation between our nations spans across the security, diplomatic, economic, energy, and cultural spheres;
 Whereas the relationship between the people of the United States and the Republic of Korea stretches back to Korea’s Chosun Dynasty, when the United States and Korea established diplomatic relations under the 1882 Treaty of Peace, Amity, Commerce, and Navigation;
 Whereas the United States-Republic of Korea alliance was forged in blood, with casualties of the United States during the Korean War of 54,246 dead (of whom 33,739 were battle deaths) and more than 103,284 wounded, and casualties of the Republic of Korea of over 50,000 soldiers dead and over 10,000 wounded;
 Whereas the Korean War Veterans Recognition Act (Public Law 111–41) was enacted on July 27, 2009, and President Barack Obama issued a proclamation to designate the date as the National Korean War Veterans Armistice Day and called upon Americans to display flags at half-staff in memory of the Korean War veterans;
 Whereas the Republic of Korea has stood shoulder-to-shoulder alongside the United States in all 4 major engagements the United States has faced since World War II—the Vietnam War, the Persian Gulf War, in Afghanistan, and in Iraq;
 Whereas, since the 1953 Mutual Defense Treaty, to which the Senate gave its advice and consent to ratification on January 26, 1954, United States military personnel have maintained a continuous presence on the Korean Peninsula, and currently there are approximately 28,500 United States troops stationed in the Republic of Korea;
 Whereas, in January 2014, the United States and the Republic of Korea successfully concluded negotiations for a new five-year Special Measures Agreement (SMA), establishing the framework for Republic of Korea contributions to offset the costs associated with the stationing of United States Forces Korea (USFK) on the Korean Peninsula;
 Whereas the United States Government supports mutual efforts by the Republic of Korea and Japan to overcome the past and work together to contribute to peace, security, and economic prosperity in the Asia-Pacific region;
 Whereas the Governments and people of the United States and the Republic of Korea share a deep commitment to addressing the continued suffering of the people of the Democratic People's Republic of Korea due to the human rights abuses and repression of the regime in Pyongyang;
 Whereas, on March 15, 2012, the United States-Republic of Korea Free Trade Agreement entered into force, which both sides have committed to fully implement, and the Republic of Korea is the United States sixth-largest trade partner, with United States goods and exports to Korea reaching a record level of $44,500,000,000 in 2014, up over 7 percent compared to 2013;
 Whereas, on May 7, 2013, the United States and the Republic of Korea signed a Joint Declaration in Commemoration of the 60th Anniversary of the Alliance Between the Republic of Korea and the United States;
 Whereas, on May 8, 2013, Her Excellency Park Geun-hye, the President of the Republic of Korea, addressed a Joint Session of Congress;
 Whereas the United States Government notes the address delivered by President Park Geun-hye in Dresden, Germany, on March 28, 2014, and recognizes her efforts to promote peace, stability, and cooperation in Northeast Asia;
 Whereas there are deep cultural and personal ties between the peoples of the United States and the Republic of Korea, as exemplified by the large flow of visitors and exchanges each year between the two countries, including Korean students studying in United States colleges and universities;
 Whereas Korean-Americans have made invaluable contributions to our Nation’s security, prosperity, and diversity;
 Whereas, from June 14–17, 2015, President Park Geun-hye will visit Washington for a second official visit to the United States since her election as President; and
 Whereas the United States Government looks forward to continuing to deepen our enduring partnership with the Republic of Korea on security, economic, cultural issues, as well as embracing new opportunities for cooperation on emerging regional and global challenges: Now, therefore, be it
		
	
 That the Senate— (1)welcomes Her Excellency Park Geun-hye, the President of the Republic of Korea, on her official visit to the United States;
 (2)reaffirms the importance of the alliance between the United States and the Republic of Korea, as enshrined in the Mutual Defense Treaty of 1953, that is vital to peace and security in Northeast Asia, and welcomes opportunities to strengthen security ties, including on space, cyber, and missile defense; and
 (3)encourages the United States Government and the Government of the Republic of Korea to continue to broaden and deepen the alliance by enhancing cooperation in the security, economic, scientific, health, and cultural spheres.
			
